English, Sp. J. S. H. Tucker sued Oliver H. Oates, in the Monroe circuit court, on a bill of exchange drawn by Oates 1st February, 1862, in Little Rock, in favor of Tucker, on Bradley, Wilson & Co., New Orleans. Oates pleaded that the “consideration for which said bill of exchange was given was confederate currency, known as war bonds, issued by tbe rebellious government of the state of Arkansas, during the late war, in aid thereof.” To this plea a general demurrer was interposed by the plaintiff below, which was overruled by the court. The plaintiff rested; final judgment was rendered for the defendant, and the plaintiff appealed; after which, Oates died and Horner, his administrator, was made a party in this court. It was finally settled by the supreme court of the United States, in Hanauer v. Woodruff, 15 Wall., 439, that bonds issued by the state of Arkansas during the civil war, in aid of the rebellion, commonly known as war bonds, were nota valid consideration for a promissory note, etc. The judgment of the court below must be affirmed. Bennett, J., being disqualified, did not sit in this case.